Citation Nr: 0839552	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-10 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from February 1966 to 
September 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) from a June 2005 rating decision by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008).  The law particularly required VA to obtain any 
relevant records held by any Federal department or agency.  
38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002 & Supp. 2008).

In April 2006 the veteran submitted to the RO a notification 
letter from the Social Security Administration (SSA), dated 
in November 2005, to the effect that he had been found 
entitled to disability benefits from SSA.  However, the 
underlying records from SSA are not in evidence, the 
notification letter did not indicate what the disabilities 
considered to render the veteran disabled were, and the 
record does not indicate that VA has attempted to obtain 
them.  The VCAA requires that VA obtain the SSA records, 
unless it is reasonably certain and documented that such 
records do not exist or that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 5103A(b)(3).

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the law 
and pertinent Court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A and any 
other applicable legal precedent.

2.	The RO should request a copy of the records 
which were the basis of SSA's determination 
that the veteran is disabled under SSA 
criteria, to include medical and examination 
reports.

3.	Thereafter, the RO should readjudicate this 
claim in light of the evidence added to the 
record since the statement of the case.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

